Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/GB18/51730 06/21/2018 and claims priority to INDIA 201811014462 04/16/2018, INDIA 201711021858 06/22/2017 and UNITED KINGDOM 1709959.9 06/22/2017.
	Claims 1-9, 11-12, 15, 17-21, 23-31, 33, 35-36, 40-46 are pending.  
Claim Rejections/Objections Withdrawn
2.	The objection to claims 1, 15 and 23 for informalities is withdrawn in view of the amendment. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection of claims 1-2, 4-9, 11-12, 15, 17-21, 23-25, 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement  is maintained.  Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. According to the arguments two patent publications WO2018234807 A1 and WO 2018/234805 A1 both to Banerjee.  Banerjee ‘805 is drawn to benzo[b][1,4]thiazines while the instant claims are drawn to various fused 1,3-diazines.  Assuming that the two post filing Banerjee documents inform the artisan of the effects of additional substituents on the activity of the compounds, reviewing the structures in Banerjee ‘805 on pages 89-189 shows a limited group of substituents, while R8 is in addition to phenyl also furan, pyrrole, cycloalkyl and a few other groups which is similar but more limited for R6.  Compellingly the activity on pages 194-197 shows compounds that are inactive at M, i.e. entries “C”.  By the declarant Middya’s admission in the supporting documentation presented on page 5 of “the Report filed herewith”,  “compounds that have activity at this level of results showing an inhibition (or stimulation) lower than 25% are not considered significant and mostly attributable to variability of the signal around control level” (¶ 13 page 2 Middya declaration  of June 28, 2021).   Pryde contains some of the compounds of Banerjee including the base compound with a furan and unsubstituted benzyl, entry 4 at Table 1 on page 4, which had activity of only 27% @ 10M.   The Pryde compound 30 which had activation of only 7% at a remarkable concentration of 100M is listed in Banerjee WO ‘805 as example 245 on page 167 

    PNG
    media_image1.png
    245
    524
    media_image1.png
    Greyscale

and is also listed in the Table on page 196 as part of the “C” activity class.

    PNG
    media_image2.png
    296
    483
    media_image2.png
    Greyscale

This shows that the compounds are inactive, in the “C” class.
GB 2572526 Page 93 discloses compound 70, which is the same compound as Pryde compound 42, which gave only 6% activation at 10M, and is listed in the same “C” class which is as admitted by the applicant is “not considered significant and mostly attributable to variability of the signal around control level.”  Pryde specifically describes this “C” compound as inactive, “However, when the lipophilic spiro-cyclopropane 42 was also made, it too was found to be inactive, confirming a very specific tolerance of substituents in this location.” Banerjee ‘807 also has these same sort of  inactive compounds including those in the Pryde paper, Preparation 12 on page 109.  Even if the necessary synthesis of the many additional compounds were conducted, the large number of prophetic embodiments, the lack of testing and lack of structural diversity in these examples is an important factor. Because the claims encompass at least many millions of compounds which need to be screened for efficacy, the quantity of experimentation needed is large and weighs in favor of non-enablement.  The disclosures of Banerjee WO ‘807 and WO ‘805 when read in view of the publication to Pryde inform the artisan that “C” class ligands in the Banerjee 
It is further argued that the examples 2, 16, 22, 23, 24, 26, 32, 43, 44, 48, 50-52, 58, 59, 73, 223 and 224 in the instant specification have an R8 as “heteroaryl”, however a furan, benzofuran, triazole, benzodioxole/ane, indazole and indolinone, are not representative of the scope of “heteroaryl”, benzodioxole (43) and benzodioxane (44) are not heteroaryls as per applicants’ own special definition on page 13 line 19-21.  More compelling is the fact that the only compounds 16, 23, 24, 32, are in the “B” class in the Table on page 250 ff, and the rest are in “C” class of inactive compounds as discussed above.  Applicant admits that cycloalkyl and heterocycle are prophetic embodiments and again relies on the post-filing disclosures of Banerjee to support these claimed features.   These compounds (Banerjee WO ‘805 16, 18, 19, 20, 22, 23, 24, 25, 35, 81, 136, 179 and 257) are said to be “active”, however a closer examination reveals that 18, 19, 20, 22, 23, 24, 25, 35, 81, and 179 are in the “C” inactive class and it only compound 16, 136 and 257 that are in the B class, although no precise value is shown.  All of these are cyclohexane compounds, and only the example 130 which has a tetrahydrofuran is drawn to a “heterocycle” which is also in the “C” or inactive class.
The rejection of claims 1, 4, 8, 12, 15, 17-21, 23, 31 under 35 U.S.C. 103 as being unpatentable over Dorsey US 7,601,716 is maintained. Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.  The traversal relies on an argument of lead compound analysis, however the rejection does not rely upon a lead compound per se. As per MPEP 2143 B, “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a 
 [T]he cases establish that if an examiner considers that he has found prior art close enough to the claimed invention to give one skilled in the relevant chemical art the motivation to make close relatives (homologs, analogs, isomers, etc.) of the prior art compound(s), then there arises what has been called a presumption of obviousness or a prima facie case of obviousness. . . . The burden then shifts to the applicant, who then can present arguments and/or data to show that what appears to be obvious, is not in fact that, when the invention is looked at as a whole.

As a threshold matter, the generic claims do not require a lead compound because they are generic.   The examiner did discuss a number of prior art compounds disclosed in Dorsey.  	
The applicant argues, based in part on the declaration of inventor Middya of June 28, 2021, that the Dorsey core structure is required to have hydrogen bond donor (HBD) and hydrogen bond acceptor (HBA) in a 1,3 relationship in order to interact with kinase active sites.  It is not clear to the examiner why a 1,3 vs. 1,4 arrangement would not have this property.  The Leahy compounds discussed on page 40 of the arguments have a 1,4 arrangement.  It is also known that the 1,4 arrangement in kinase inhibitors leads to active compounds as shown by Sarma “Pharmacophore modeling of diverse classes of p38 MAP kinase inhibitors” European Journal of Medicinal Chemistry, 2008, 43(12), 2870-2876.  Compound 113 and 116 in Chart I are known inhibitors that have the same core structure and were shown to interact with the enzyme. According to Serma “An initial analysis revealed that three chemical feature types such as hydrogen-bond acceptor (HA), hydrophobic (HY), and two ring aromatic (RA) features could effectively map all critical chemical features of all molecules in the training and test sets.”  These appear to be different 
In response to applicant's argument that the Example 87, referred to as compound 10 in the declaration and accompanying report, has an unexpected property of not inhibiting certain kinase enzymes to any appreciable degree, it is noted that Example 87 and the subject of claim 45, and in fact all the compounds in claim 30 and the subgenus of compounds in claims 26-30 were not rejected over the art and were only objected to for depending from a rejected base claim.   The evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope 
Arguments for long-felt need mixed with a new advantage of STING inhibition are presented on page 43. Applicant argues that too much time has passed since Dorsey was disclosed (2008) and that STING activation of the compounds fulfill a long felt need.  In response to applicant's argument that applicant discovered a new property, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The length of time between Dorsey and the instant invention is not a secondary consideration and has no bearing on patentability. Regarding long-felt need, as discussed in MPEP 716.04 establishing long felt need requires a number of evidentiary burdens that have not been met. Long felt need requires “objective evidence that an art recognized problem existed in the art for a long period of time without solution.”  At least Liu, a review article of record, discusses the fact that various compounds were known to provide STING agonism long before the instant invention was made, see discussion on page 8-11 which highlights references from 1991 (Baguely, Ref. 174) and 2013 (Mitchison and Ching) on page 11 column 1.  Since the long-felt need had already been satisfied by another applicant’s argument also fails on the second prong in MPEP716.04, “Second, the long-felt need must not have been satisfied by another before the invention by applicant.”  
	The objection to claims 26-30, 43-45 for depending from a rejected base claim is maintained. Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.  
Restriction Election Maintained




    PNG
    media_image3.png
    149
    282
    media_image3.png
    Greyscale

As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 3, which does not read on the elected species is withdrawn. Claims 43-44 have been included in the search and examination as have all the species in claim 30.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-2, 4-9, 11-12, 15, 17-21, 23-25, 31, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds where R8 is phenyl and R6 is phenyl or pyridine, and L and Y are alkyl, it does not reasonably provide enablement for the full scope of the compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The claims are very broad encompassing many generic and subgeneric recitations. The specification discloses example compounds of a limited structure.  All of the compounds have a very simple structure that is absent from the claims.  In particular the R8 and R6 rings are either a phenyl or pyridine linked by a methylene Y or L, and the substituents are quite precise with a typical polyhalogen substitution pattern.  The compounds are modulators of STING (STimulator of INterferon Genes) protein.  The medicinal chemistry of STING modulators is poorly developed.   PLoS ONE 2020, 15(9): e0237743.
Compounds of the same or similar structure to those claimed are disclosed in Pryde “The discovery of potent small molecule activators of human STING” European Journal of Medicinal Chemistry 209 (2021) 112869. According to Pryde “[A]ll the reported structures so far showing ligands bound in a pocket at the dimer interface and anchored by a network of hydrogen bonds...... Given the importance of STING as a pharmacological target and the limited number of active small molecule chemotypes reported, we initiated a medicinal chemistry program to seek activators of the protein. At the outset of our program, we sought to identify a traditional small molecule drug-like lead series to differentiate it from the natural CDN ligands.”  With regard to the instant Y and L, Pryde reports that something other than methylene was not tolertated, “An exocyclic carbonyl linker in 51 was not tolerated, consistent with our previous observations that methylene linkers tended to be more potent.” Pryde also notes that “We were aware that in our 
  Based upon all the evidence the interaction with the STING protein requires binding of the molecules with certain residues of the protein. The compounds must be of a similar size to fit into the binding pocket.  The binding is governed by highly specific electrostatic and steric interactions. The compounds of the instant specification have essential structural features which are not claimed. While disclosing a large number of compounds in the specification, these compounds are relatively homogenous with respect to the variables.  The claims are so expansive that a common use cannot be expected.     All of the compounds disclosed have a very specific structure absent from the instant claims.
A claim is not enabled when, “at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation.” Wyeth & Cordis  The art is unpredictable as has been established. See In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”). The factors outlined in In Re Wands mentioned above apply here, and in particular as per the MPEP 2164.01 (a): “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”   

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 8, 12, 15, 17-21, 23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey US 7,601,716.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)   Dorsey teaches ALK and C-Met inhibitor compounds of Formula I, on column 5 lines 45ff.  Various examples are given on column 72 ff.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

These compounds were all active at ALK and/or c-Met as shown in Table 1 2 and 3 on column 64 ff.
B)    The only difference between the compounds of the instant case where L is alkyl, X1 is CH, X2 is CH, X3 is N, R9 and R10 are H, R11 is H, Q is CR4R5, R4 and R5 are H, R6 is phenyl, Y is alkyl, R8 is phenyl or pyridyl, R7 is H and those of Dorsey shown above is the position of the nitrogen in the diazine ring, i.e. a 1,4 diazine vs a 1,3 diazine.
C) The level of ordinary skill in the art is high, and would be someone with synthetic chemistry experience and biochemistry.  The experienced Ph.D. synthetic organic chemist, who would make Applicants' compounds, would be motivated to prepare these position isomers It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection for her compounds.  Positional isomers, having the same radical on different positions of the molecule, have been considered prima facie obvious, and require no secondary teaching. In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".  Thus a finding of obviousness is appropriate in this case.
Objections

7.	Claims 26-30, 43-45 is objected to for depending from a rejected base claim, but would be allowable in independent format with the requisite limitations of the base claim and any intervening claim.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625